¶53 (dissenting in part, concurring in part) —More than 1,200 records were produced by the Department of Corrections (DOC) in response to public disclosure requests by Prison Legal News (PLN). Clerk’s Papers (CP) at 1432. Rather than withholding records at issue here in their entirety, DOC merely redacted the names of witnesses, victims, disciplined medical staff, identifying locations and dates, as well as inmates’ specific health care information where inmates did not authorize disclosure. CP at 172, 1432. Far from degrading the goals of openness of the public disclosure act (PDA), chapter 42.17 RCW, DOC disclosed as much information as possible while maintaining the need for confidentiality in conducting internal investigations and the privacy rights of inmates regarding their health care information.
Fairhurst, J.,
*650¶54 Because DOC met its burden in proving that redacted portions of records fell within the investigation exemption to the PDA, I disagree with the majority’s holding to the contrary and would affirm the Court of Appeals on this issue. However, because of the limited facts presented on the health care exemption issue, I concur in the majority’s decision to remand for further consideration of redacted health care information. I also would hold that on remand the trial court should assess penalties, attorney fees, and costs only for those specific instances in which the Court of Appeals or trial court on remand has determined that DOC has violated the PDA.
ANALYSIS
¶55 I agree with the majority that the PDA is a mandate for disclosure of public records and that courts must construe its exemptions narrowly. The PDA does not intend, however, for agencies to blindly fulfill disclosure requests without also considering competing public interests associated with their governmental roles. If such strict compliance were required, the legislature would not have created exemptions that do not require compliance in specific situations where other policy considerations outweigh the public’s interest in disclosure.
¶56 At issue here are two exemptions: (1) an investigative records exemption, RCW 42.17.310(1)(d), and (2) a health care information exemption created by RCW 70-.02.020, which is incorporated into the PDA by RCW 42-.17.312. DOC bears the burden of proving that these exemptions apply. Cowles Publ’g Co. v. Spokane Police Dep’t, 139 Wn.2d 472, 476, 987 P.2d 620 (1999). Agency actions taken under the PDA are reviewed de novo, and where the trial court considered only affidavits and documentary evidence, as was the case here, the reviewing court is in the same position as the trial court. Dawson v. Daly, 120 Wn.2d 782, 788, 845 P.2d 995 (1993).
*651A. Investigative Records Exemption
¶57 DOC withheld the names and identifying features of disciplined staff, victims, and witnesses under RCW 42-.17.310(1)(d). RCW 42.17.310(1)(d) exempts from disclosure under the PDA “specific investigative records compiled by investigative, law enforcement, and penology agencies, and state agencies vested with the responsibility to discipline members of any profession, the nondisclosure of which is essential to effective law enforcement.”
¶58 The investigative records exemption, RCW 42.17-.310(1)(d), has been interpreted to require three things: (1) the information is intelligence information or an investigative record, (2) which was compiled by a law enforcement agency, and (3) protecting the information is essential to effective law enforcement. See Newman v. King County, 133 Wn.2d 565, 572-73, 947 P.2d 712 (1997);21 Cowles Publ’g Co. v. Pierce County Prosecutor’s Office, 111 Wn. App. 502, 506, 45 P.3d 620 (2002). As the majority concedes, PLN does not dispute that DOC is a law enforcement agency. Majority at 637. Nor does it dispute that the records in question are specific investigative records. Id. Thus, the debate is solely over whether the information redacted is essential to effective law enforcement.
¶59 Resolution of this issue depends upon interpretation of the term “essential to effective law enforcement.” RCW 42.17.310(1)(d). The PDA does not define law enforcement nor what is essential to make it effective. Our case law has defined “law enforcement” to involve “ £[t]he act of putting . . . law into effect;. . . the carrying out of a mandate or command,’ ” the “imposition of sanctions for illegal conduct,” and “imposition of a fine or prison term.” Brouillet v. Cowles Publ’g Co., 114 Wn.2d 788, 795-96, 791 P.2d 526 (1990) (quoting in part Black’s Law Dictionary 474 (5th ed. 1979)).
*652¶60 Here, the redactions are essential to DOC’s effective law enforcement. DOC is a law enforcement agency that “must enforce laws, rules and regulations within the institution so as to ‘preserve the peace’ of staff and inmates.” McLean v. Dep’t of Corn, 37 Wn. App. 255, 258, 680 P.2d 65, review denied, 101 Wn.2d 1023 (1984). That duty involves the law enforcement acts of both putting law into effect and carrying out mandatory commands.
¶61 As attested to by DOC employees, release of the names of disciplined employees and witnesses would interfere with DOC’s duty and ability to operate its prisons in a legal, safe, secure, and orderly manner. Release of such information could put disciplined staff, victims, and other witnesses at risk of physical harm or manipulation as retribution. CP at 1433-35,1446,1450. Disclosure of names of disciplined staff would also likely make it more difficult for DOC to maintain staff necessary to provide constitutionally mandated health services. CP at 1436, 1446-48, 1451. And perhaps most important and obvious, disclosure of the names of disciplined staff and of witnesses and complainants would likely also chill individuals from coming forward, thereby impairing DOC’s future investigations of employee misconduct. CP at 1432-34, 1446.
¶62 The majority disregards these assertions out of hand by concluding that neither staff nor inmates could possibly be at risk of retribution because DOC has complete control over its prisons. This is a dangerous conclusion to draw considering the prison environment. DOC cannot control every act of retribution taken by inmates or, regrettably, even by its staff. As Eldon Vail, deputy secretary for DOC, knows, “offenders regularly retaliate against informants through violence or other means, whether or not it is a staff member or another offender.” CP at 1434.
|63 The majority also reasons that because employee investigations will not result in criminal sanctions, they are not part of DOC’s law enforcement duties. Majority at 641. The majority then concludes that because the investigations are not themselves law enforcement, the redaction of *653names from the investigative records cannot be essential to effective law enforcement. Id. That conclusion is incorrect and is unsupported by the cases cited by the majority, Brouillet, 114 Wn.2d 788; Newman, 133 Wn.2d 565; Columbian Publ’g Co. v. City of Vancouver, 36 Wn. App. 25, 671 P.2d 280 (1983). See majority at 641.
¶64 In Brouillet, the superintendent of public instruction and the Washington Education Association sought to withhold records regarding the reasons for revocation of teacher certificates under the investigative records exemption to the PDA. Brouillet, 114 Wn.2d at 791-95. Rather than explicitly holding that investigations must be for law enforcement purposes, this court essentially reasoned that withholding the records was not essential to any criminal law enforcement purpose and required disclosure. Id. at 795-97. The revocation of teacher certificates did not qualify as criminal law enforcement, nor did the defendants point to another law enforcement role to which the nondisclosure of the records was essential. Id. Implicitly, the superintendent and the Washington Education Association had no law enforcement role to which withholding the records was essential. See id. That is not the case here. As discussed above, DOC does have a law enforcement role — enforcing laws, rules, and regulations to maintain the peace and security of its prisons. The redactions of disciplined medical staff, as well as witnesses to medical staff misconduct, are essential to the efficacy of DOC’s internal investigations, an integral part of its law enforcement role.
¶65 This court’s reasoning in Newman also did not require that investigations be for law enforcement purposes for withholding of investigation records to be essential to effective law enforcement. In Newman we held that withholding records pertaining to an open criminal police investigation was per se essential to effective law enforcement. Newman, 133 Wn.2d at 575. While we did state that the PDA exempts disclosure of records that would “jeopardize criminal investigations,” as the majority asserts, we did not limit exemption to criminal investigation records. Id. at *654573. We merely limited our reasoning to the facts before us. See id. Moreover, we cited Cowles Publishing Co. v. State Patrol, 109 Wn.2d 712, 728, 748 P.2d 597 (1988) for the exemption proposition which, as discussed in greater detail below, did not involve an investigation that would result in criminal sanctions. Instead, it involved a law enforcement agency’s internal investigation, like the one here. Id. Thus, we did not intend to require that investigations result in criminal sanctions in order for the withholding of investigation records to be essential to effective law enforcement.
¶66 Likewise, Columbian Publishing did not hold that investigations must result in criminal sanctions in order for nondisclosure of investigation materials to be essential to effective law enforcement. The majority asserts that the Court of Appeals held that the investigation into the police chief’s job performance “would not result in criminal sanction and thus was not essential to effective law enforcement.” Majority at 641. But that is a mischaracterization. The Court of Appeals actually held that the City of Vancouver, who was investigating the job performance of one of its employees, was “not functioning as an ‘investigative, law enforcement, [or] penology agencfy]’ as the exemption requires.” Columbian Publ’g, 36 Wn. App. at 30 (alterations in original). The court then reasoned that even if the city could somehow assert that it was acting as a law enforcement agency in its supervisory role, the records were not compiled through a specific investigation intended to “ferret out criminal activity or to shed light on some other allegation of malfeasance.” Id. at 31. Columbian Publishing is distinguishable from our case because here DOC was acting as a law enforcement agency, and its investigation was ferreting out the malfeasance of prison staff misconduct.
¶67 Furthermore, this court allowed the redaction of names from investigative records that were not part of a law enforcement investigation but which were essential to effective law enforcement in State Patrol, 109 Wn.2d at 728. There, the Spokane Police Department released documents *655related to internal investigations of officers for misconduct but redacted the names of officers, victims, and witnesses. Id. at 714. The department argued that redaction of officers’ names was necessary to ensure effective internal investigations. Id. In holding that such names were exempt from disclosure, the court reasoned that “[e]ffective law enforcement requires a workable reliable procedure for accepting and investigating complaints against law enforcement officers.” Id. at 729. This court reasoned further that such internal investigations depended upon the “trust and cooperation” of the officers — if officers knew that a sanctioned officer’s name would be disclosed, then fellow officers would be less likely to make complaints or come forward as witnesses. Id. at 733.
¶68 This case is directly analogous to State Patrol. As were the facts there, DOC is only trying to exempt names from the records, not the entire record. Likewise, DOC has brought forth evidence that failure to redact names of disciplined medical staff, victims, and witnesses will deter individuals from making complaints in the future and, thus, will hinder similar future investigations.
¶69 The majority fails to make a persuasive factual distinction between State Patrol and this case. The majority asserts that here any retaliation threat to witnesses or victims is negligible because, unlike police officers, over whom police departments have no control, DOC has complete control of its staff members and prisoners. Majority at 642. But if DOC had such complete control over its staff, there would be no misconduct in the first place. DOC cannot control everything that goes on in a prison 24 hours a day any more than police departments can control every police officer all the time.
¶70 Although PLN and the majority are also quick to discard State Patrol as merely a plurality opinion, this court had the opportunity to overrule or disavow its reasoning in Brouillet, but chose not to do so. Instead, in a unanimous opinion, the court clarified its earlier reasoning and distinguished it from the case then at hand. See *656Brouillet, 114 Wn.2d at 797. The court clarified that in State Patrol the internal investigations were not law enforcement, but that disclosure of names from the investigations would undermine the job done by the officers in the agency — which was law enforcement — by undermining confidence in the police and interfering with future investigations. Thus, State Patrol is still good law and supports a similar conclusion here.
¶71 Moreover, the Court of Appeals has applied the investigation exemption similarly in subsequent cases. In Tacoma News, Inc. v. Tacoma-Pierce County Health Department, 55 Wn. App. 515, 522, 778 P.2d 1066 (1989), Division Two of the Court of Appeals held that “nondisclosure of witness and information source identity is an important means of ensuring the efficacy of Health Department investigations,” through which the health department enforces statutes, regulations, and rules. The court did not hold that the investigations at issue would actually result in criminal penalties against ambulance companies but that the investigations facilitated the department’s enforcement of statutes and regulations. Id. at 520-21. Furthermore, based on affidavit testimony, the court reasoned that disclosing the identities of sources of information would likely discourage individuals from providing information in the future, which would frustrate the investigative process. Id. at 522. Similarly, in this case, disclosure of the names of victims or witnesses would likely discourage them from coming forward in future investigations due to embarrassment and/or fear of retaliation.22
¶ 72 Also pertinent to this discussion is Ames v. City of Fircrest, 71 Wn. App. 284, 294, 857 P.2d 1083 (1993) (citing *657Brouillet, 114 Wn.2d at 797; State Patrol, 109 Wn.2d at 730), where Division Two of the Court of Appeals explicitly-held that “records of an investigation of a law enforcement officer by a law enforcement agency may be partially exempt even if the investigation is not a law enforcement’ investigation with the possibility of criminal sanction.” But the court concluded that nondisclosure was not essential to effective law enforcement because the identity of the disciplined person could not have remained anonymous even absent disclosure because of previous press releases. Ames, 71 Wn. App. at 296. That is not the case here — the evidence indicates that absent forced disclosure, the identities of the individual medical staff disciplined would stay confidential.
f73 The majority here need not create a requirement that investigations be for law enforcement purposes to narrowly apply the investigative record exemption and to uphold the purposes of the PDA. Allowing exemption of non-law-enforcement investigative materials as essential to law enforcement does not allow any action taken by a law enforcement agency to be exempt. Information must still pertain to a specific investigation, and the nondisclosure must be essential to the law enforcement duties of the agency at issue. Newman, 133 Wn.2d at 572-73. The majority trivializes that burden.
¶74 Moreover, many of the cases that PLN and the majority use to argue against application of the investigative exemption concern attempts to withhold entire records. See Newman, 133 Wn.2d at 575 (upholding blanket exemption of all records pertaining to an open police investigation); Brouillet, 114 Wn.2d at 790-93 (where a school system attempted to withhold entire documents pertaining to teacher sexual misconduct, and the court ordered release of the documents but allowed redaction of victim information); Columbian Publ’g, 36 Wn. App. at 26 (where the city sought to withhold entire documents from The Columbian and the court ordered their release). In contrast, here DOC released numerous records pertaining to the misconduct with which PLN is interested and has merely redacted names of *658disciplined employees, victims, and other witnesses. See State Patrol, 109 Wn.2d at 733 (allowing redaction of disciplined police officers to ensure the integrity of the internal investigation process); Tacoma News, 55 Wn. App. at 521-22 (allowing redaction of complainants and witnesses to ensure the efficacy of health department investigations). Disclosure of the identities of disciplined medical staff and witnesses to the misconduct are not necessary to serve the public’s interests in disclosure, but instead would hinder fulfillment of DOC’s law enforcement objectives. Allowing redaction of names while mandating disclosure of records pertaining to medical misconduct applies the investigative record exemption narrowly and balances disclosure with maintaining the effectiveness of DOC’s investigation processes.
B. Health Care Information Exemption
¶75 The parties also dispute whether DOC should be permitted to redact inmates’ health care information when they have also redacted inmate names and identification numbers. PLN asserts that once the names and identification numbers are removed, the health care information can no longer be linked to particular inmates. DOC argues to the contrary that given the context of a prison, even without names and numbers, health care information can be readily associated with individual inmates. However, unlike DOC’s argument regarding the investigative records exemption, DOC does not sufficiently support its argument for application of the health care information exemption with affidavits or other evidence.
¶76 In reviewing agency actions under the PDA, this court is put in the same position as the trial court and is asked to weigh the facts de novo. See Dawson, 120 Wn.2d at 788. Because there are very few facts in the record for us to consider, I agree with the majority that remand for closer consideration is warranted. On remand, however, the court should consider the prison context.
*659¶77 RCW 70.02.020 prohibits disclosure of “health care information,” which is defined as “information . . . that identifies or can readily be associated with the identity of a patient and directly relates to the patient’s health care.” RCW 70.02.010(6). That definition includes (1) patient identity and (2) information about the patient’s health care. Wright v. Jeckle, 121 Wn. App. 624, 630, 90 P.3d 65 (2004). PLN asserts that the redacted information — information pertaining to inmates’ health care — does not satisfy the identity requirement of “health care information” because DOC already redacted inmates’ names and identifying numbers. Pet’r’s Suppl. Br. at 13-14. According to PLN, health care information could not possibly be used to infer the identities of inmates receiving the care. Id.
¶78 Case law has not interpreted the definition of health care information so strictly. In John Doe v. Group Health Cooperative of Puget Sound, Inc., 85 Wn. App. 213, 932 P.2d 178 (1997), overruled on other grounds by Reid v. Pierce County, 136 Wn.2d 195, 961 P.2d 333 (1998), only the name of an individual was disclosed. However, the court held that given the context of the environment in which the information was disclosed — a training session for medical personnel, specifically regarding how to access mental health treatment history of patients — recipients could readily infer that the individual was receiving mental health treatment, information about his health care. Id. at 217-18.
¶79 The reciprocal of the situation in Doe is present here. Although the names and identifying numbers of inmates have been redacted because of the context of a prison and the environment in which inmates live — in close proximity to one another with calculated routines — inmates could readily infer from information such as injuries, treatments, or even just dates on which such events occurred, to whom the health care information pertained. PLN puts forth only bald assertions that once the names of prisoners are removed, it simply would not be possible to link disclosed health care information to specific prisoners. Pet’r’s Suppl. Br. at 13-14. Those assertions fail to consider the practical realities of a prison.
*660CONCLUSION
¶80 Because DOC satisfied the investigative record exemption, I would affirm the Court of Appeals on that issue and dissent from the majority’s opinion to the contrary. But I agree with the majority’s decision to remand for further consideration on the redactions of health care information. I also would hold that on remand the trial court should assess penalties, attorney fees, and costs only for those specific instances where the Court of Appeals or the trial court on remand has determined that DOC has violated the PDA.
C. Johnson, J., and Ireland, J. Pro Tern., concur with Fairhurst, J.

 The Newman court actually presents the test here as having two parts because it combines numbers (1) and (2); however, substantively the test is the same.


 The majority also asserts in passing that the Court of Appeals in Tacoma News was more accurate because, although it allowed redaction of witness and/or complainant names, it ordered disclosure of ambulance company names, the equivalent of the disciplined medical staff here. Majority at 642-43. But the majority fails to mention the distinction made by the Court of Appeals. The court there stated that unlike the situation present in State Patrol, in Tacoma News, the investigation was not a sensitive, internal investigation, which depended upon cooperation of its employees. Tacoma News, 55 Wn. App. at 523. Here, the investigations at issue were confidential, internal investigations more like those at issue in State Patrol than those in Tacoma News.